764 F.2d 1380
UNITED STATES of America, Plaintiff-Appellant, Cross-Appellee,v.Manuel W. JAMES, Defendant-Appellee, Cross-Appellant.
No. 82-6043.
United States Court of Appeals,Eleventh Circuit.
July 5, 1985.

Kenneth W. Sukhia, Asst. U.S. Atty., Tallahassee, Fla., Mervyn Hamburg, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellant cross-appellee.
Ronald A. Dion, N. Miami Beach, Fla., Lerman & Denker, Paul A. Lehrman, Tallahassee, Fla., for Manuel James.
Appeals from the United States District Court for the Northern District of Florida;  William Stafford, Judge.
ON PETITION FOR REHEARING
Before HENDERSON and CLARK, Circuit Judges, and ATKINS*, District Judge.
PER CURIAM:


1
The petition for rehearing filed by the United States, plaintiff-appellant is GRANTED.  The opinion of the panel filed January 2, 1985, 749 F.2d 676, is hereby VACATED and WITHDRAWN in its entirety.


2
The judgment of the district court is AFFIRMED on the basis of the opinion of the district court entered October 8, 1982.


3
No member of this panel nor judge in regular active service on the Court has requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure;  Eleventh Circuit Rule 26).  The Suggestion for Rehearing En Banc is DENIED.



*
 Honorable C. Clyde Atkins, U.S. District Judge for the Southern District of Florida, sitting by designation